DETAILED ACTION
Remarks
The instant application having Application No. 17/127,900 filed on December 18, 2020.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-3, 7-15 and 17-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Michael B. Dodd (Reg. No. 46,437) on August 8, 2022.

Please amend the claims as follows:

1.	(Currently Amended) A method, comprising:   
detecting a user entry in a document in a file storage system;
automatically and without user intervention categorizing the user entry into a plurality of categories, including categorizing the document in a category and in another category based on comparisons including a recognition sample;
retrieving knowledge relevant to the user entry from another document in a different file storage system;
automatically and without user intervention categorizing the knowledge into another different plurality of categories that partially overlaps with the plurality of categories including categorizing the knowledge in the category and in a further category based on comparisons including another recognition sample;
analyzing file categorization and characterization data associated with a plurality of documents spanning a plurality of files storage systems, including the file storage system and the other different file storage system and including detecting the user entry and the knowledge are both categorized into the category; 
determining that the knowledge is relevant to the user entry based on the analysis; and
presenting the knowledge to a user, including:
searching one or more file storage systems to extract knowledge related to the change made to the document with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof; and
organizing a content of the knowledge for presenting to the user by:
determining the context of the document based on a content of the document; and
prioritizing a plurality of tags matching the change made to the document with respect to at least one of: the one or more file categories, the one or more attributes, and the one or more business contexts to select one or more prioritized tags; and
displaying the one or more prioritized tags,
wherein each of the plurality of tags is associated with one or more files in the one or more file storage systems.

2.	(Original) The method of claim 1, wherein the detecting of the user entry comprises detecting a selection or highlighting of a text, a symbol or an icon in the document.

3.	(Original) The method of claim 1, wherein the detecting of the user entry comprises detecting an input of a text, a symbol or an icon in the document.

4.	(Canceled).

5.	(Canceled).

6.	(Canceled).

7.	(Original) The method of claim 1, wherein the presenting of the knowledge comprises presenting a user interface to allow the user to select an action to take regarding the user entry.   
 
8.	(Original) The method of claim 7, wherein the presenting of the knowledge further comprises:   
creating a new tag associated with the user entry based on the action selected by the user; and
searching one or more file storage systems to identify information pertinent to the new tag with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof.

9.	(Original) The method of claim 7, wherein the presenting of the knowledge further comprises:
replacing the user entry with the knowledge or a link to one or more files from which the knowledge is retrieved.

10.	(Original) The method of claim 7, wherein the presenting of the knowledge further comprises:
inserting information representative of the knowledge into the document.

11.	(Original) The method of claim 1, wherein the detecting and presenting comprises detecting and presenting via a browser extension to interact with an editing tool that allows the user to author or edit the document.

12.	(Previously Presenting) The method of claim 1, further comprising:   
detecting a completion of authoring or editing of the document; 
processing the document responsive to detecting the completion of the authoring or editing of the document; and
storing the document.

13.	(Original) The method of claim 12, wherein the processing of the document comprises categorizing and characterizing the document according to a content of the document and the knowledge presented to the user, and wherein the storing of the document comprises storing the document in one or more file storage systems along with one or more tags from the categorizing and characterizing.  

14.	(Currently Amended) A method, comprising:   
observing a change made to a document by a user and stored in a file storage system;
automatically and without user intervention categorizing the document change into a plurality of categories, including categorizing the document in a category and in another category based on comparisons including a recognition sample;
automatically and without user intervention categorizing knowledge relevant to the document change and into another different plurality of categories that partially overlaps with the plurality of categories including categorizing the knowledge in the category and in a further category based on comparisons including another recognition sample;
analyzing file categorization and characterization data associated with a plurality of documents spanning a plurality of file[[s]] storage systems, including the file storage system and [[the]] another different file storage system and including detecting the document change and the knowledge are both categorized into the category; 
determining that the knowledge is relevant to the user entry based on the analysis; and
presenting the knowledge relevant to a context of the document throughout an authoring or editing process undertaken by the user with respect to the document, including:
searching one or more file storage systems to extract knowledge related to the change made to the document with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof; and
organizing a content of the knowledge for presenting to the user by:
determining the context of the document based on a content of the document; and
prioritizing a plurality of tags matching the change made to the document with respect to at least one of: the one or more file categories, the one or more attributes, and the one or more business contexts to select one or more prioritized tags; and
displaying the one or more prioritized tags,
wherein each of the plurality of tags is associated with one or more files in the one or more file storage systems.

15.	(Original) The method of claim 14, wherein the observing of the change made to the document comprises:
detecting a selection or highlighting of a text, a symbol or an icon in the document; or
detecting an input of a text, a symbol or an icon in the document.

16.	(Canceled).

17.	(Original) The method of claim 14, wherein the presenting of the knowledge comprises:   
presenting a user interface to allow the user to select an action to take regarding the change made to the document; and
performing at least one of a plurality of procedures based on the action selected by the user.

18.	(Original) The method of claim 17, wherein: 
a first procedure of the plurality of procedures comprises:
creating a new tag associated with the change made to the document; and
searching one or more file storage systems to identify information pertinent to the new tag with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof,
a second procedure of the plurality of procedures comprises replacing the change made to the document with the knowledge or a link to one or more files from which the knowledge is retrieved, and
a third procedure of the plurality of procedures comprises inserting information representative of the knowledge into the document.

19.	(Original) The method of claim 14, wherein the observing and presenting comprise observing and presenting via a browser extension to interact with an editing tool that allows the user to author or edit the document.

20.	(Original) The method of claim 14, further comprising:   
detecting, by the computing device, a completion of authoring or editing of the document; 
processing, by the computing device, the document responsive to detecting the completion of the authoring or editing of the document; and
storing, by the computing device, the document,
wherein the processing of the document comprises categorizing and characterizing the document according to a content of the document and the knowledge presented to the user, and 
wherein the storing of the document comprises storing the document in one or more file storage systems along with one or more tags from the categorizing and characterizing.

Examiner’s Statement of Reasons for Allowance

Claims 1-3, 7-15 and 17-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-3, 7-15 and 17-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Tsunokawa (US Patent Publication No. 2018/0039632 A1) discloses an information processing apparatus which reduces labor of the user and allows the user to obtain the information efficiently when obtaining the information that the user wants to know. [Solution] Provided is an information processing apparatus including: an acquisition unit configured to acquire a structure of a query sentence obtained by analyzing the input query sentence and a structure of a target document obtained by analyzing the target document obtained by search that uses a search word generated by using the query sentence; and a control unit configured to determine an answer candidate by comparing the structure of the query sentence and the structure of the target document which are acquired by the acquisition unit, and generate information for presenting a result of the determination in contrast to the query sentence.
Prior art of record Schmidt et al. (US Patent Publication No. 2009/0094028 A1) discloses Knowledge-based information that can be captured and processed to create a library of such knowledge. A maintenance worker performing a task for an asset can record audio and/or video information during the performance, and can upload the recording to a maintenance system. The system processes the recording to produce a text file corresponding to any speech during the recording, and generates a search index allowing the text file to be searched by a user. If the task is performed in the context of a work order, for example, information from the work order can be associated with the text file so that a user can search by text search, keyword, task, or other such information. A user then can locate and access the text file and/or the corresponding recording for playback.
Prior art of record Alonso (US Patent Publication No. 2004/0210819 A1) discloses an invention relates to a dynamic browser interface that is designed to increase information search speed and capability and to and make said search more intuitive.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to  suggest or to teach that “analyzing file categorization and characterization data associated with a plurality of documents spanning a plurality of files storage systems, including the file storage system and the other different file storage system and including detecting the user entry and the knowledge are both categorized into the category; determining that the knowledge is relevant to the user entry based on the analysis; and presenting the knowledge to a user, including: searching one or more file storage systems to extract knowledge related to the change made to the document with respect to one or more file categories, one or more attributes, one or more business contexts, or a combination thereof; and organizing a content of the knowledge for presenting to the user by: determining the context of the document based on a content of the document; and prioritizing a plurality of tags matching the change made to the document with respect to at least one of: the one or more file categories, the one or more attributes, and the one or more business contexts to select one or more prioritized tags; and displaying the one or more prioritized tags, wherein each of the plurality of tags is associated with one or more files in the one or more file storage systems.”

Independent claim 14 is similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168